UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7241



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HELENIA LOUISE BOYD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (7:04-cr-01008-GRA)


Submitted:   October 11, 2007             Decided:   October 18, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jessica Ann Salvini, SALVINI & BENNETT, LLC, Greenville, South
Carolina, for Appellant. David Calhoun Stephens, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Helenia Louise Boyd appeals the district court’s order

denying her motion to expunge her criminal record.                      We have

reviewed the record and the district court’s opinion and find no

reversible error.       Accordingly, we affirm on the reasoning of the

district court.        See United States v. Boyd, No. 7:04-cr-01008-GRA

(D.S.C. Aug. 9, 2007).        We dispense with oral argument because the

facts   and    legal    contentions   are     adequately   presented     in   the

materials     before    the   court   and     argument   would   not    aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -